SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, August 4, 2014 Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the second quarter of 2014 (2Q14), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. All comments presented herein refer to the Company’s consolidated results and comparisons refer to the second quarter of 2013 (2Q13) and first quarter of 2014 (1Q14), unless otherwise stated. The Real/U.S. Dollar exchange rate on June 30, 2014 was R$2.2025. · Adjusted EBITDA amounted to R$1.3 billion in 2Q14, 19% up on 2Q13; · Adjusted EBITDA from the steel segment totaled R$793 million, 28% more than in 2Q13 and the highest quarterly figure since 3Q10; · The adjusted steel segment EBITDA margin was 28%, an 8 p.p. improvement over 2Q13; · Second-quarter cement sales came to 564,000 tonnes, with net revenue of R$113 million, adjusted EBITDA of R$34 million and an adjusted EBITDA margin of 30%, all of which Company records; · Gross profit totaled R$1.3 billion in 2Q14, 26% more than in the same period last year; · The second-quarter gross margin widened by 6 p.p. over 2Q13 to 32%; · CSN closed 2Q14 with cash and cash equivalents of R$11.9 billion; · The Net Debt/EBITDA ratio ended the quarter at 2.71x, virtually identical to the end-of-March figure. Executive Summary Highlights 2Q13 1Q14 2Q14 2Q14 x 2Q13 (Change) 2Q14 x 1Q14 (Change) Consolidated Net Revenue (R$ MM) 4,060 4,371 4,052 0% -7% Consolidated Gross Profit (R$ MM) 1,040 1,336 1,306 26% -2% Adjusted EBITDA (R$ MM) 1,095 1,440 1,303 19% -10% Total Sales (thousand t) - Steel -20% -9% - Domestic Market 77% 73% 73% -4 p.p. 0 p.p. - Overseas Subsidiaries 20% 25% 25% 5 p.p. 0 p.p. - Export 3% 2% 2% -1 p.p. 0 p.p. - Iron Ore 20% 13% - Domestic Market 1% 1% 1% 0 p.p. 0 p.p. - Export 99% 99% 99% 0 p.p. 0 p.p. Adjusted Net Debt (R$ MM) -1% 6% Adjusted Cash Position 15,153 12,889 11,910 -21% -8% Net Debt / Adjusted EBITDA 3.92x 2.66x 2.71x -1.21x 0.05x (1) Sales volumes include 100% of NAMISA sales At the close of 2Q14 · BM&FBovespa (CSNA3): R$9.40/share · NYSE (SID): US$4.26/ADR (1 ADR 1 share) · Total no. of shares 1,457,970,108 · Market Cap BM&FBovespa: R$13.7 billion · Market Cap NYSE: US$6.2 billion Investor Relations Team · IR Executive Officer: David Salama (11) 3049-7588 · IR Manager: Claudio Pontes - (11) 3049-7592 · Specialist : Ana Rayes - (11) 3049-7585 · Specialist : Fernando Schneider – (11) 3049-7526 invrel@csn.com.br 1 Economic Scenario The outlook for the global economy is one of a gradual rally in the second half of 2014, mainly fueled by the recovery of growth in the developed countries, which performed poorly at the beginning of the year. The IMF has reduced its 2014 global growth projection to 3.4%, 0.3 p.p. below its previous estimate, reflecting the weak first-quarter performance and the less optimistic prospects for some of the emerging nations. The institution maintained its 4% growth estimate for 2015 . The global Purchasing Managers Index (PMI) recorded its 21 st consecutive monthly upturn, averaging 54. 1 points in the second quarter. USA The U.S. economy shrank by 2.1% in 1Q14 due to the lower exports and a reduction in private investments. Nevertheless, despite the exceptionally rigorous winter having jeopardized economic performance at the beginning of the year, recent indicators are pointing to positive results. The first GDP estimate for 2Q14 points to growth of 4%, fueled by private investments, exports and personal spending on consumption. M anufacturing PMI averaged 56.4 points in 2Q14, the best result for four years, signaling a recovery in activity. Unemployment reached 6.1% in June, the lowest figure for 15 years, with the creation of 1.4 million new jobs in the first half. Installed capacity in May remained flat over April and March at 79%, while i ndustrial production moved up by 0.6%, giving 12-month growth of 4.3%. At its last meeting in June, the FOMC (the FED’s Monetary Policy Committee), reduced its asset purchases by a further US$10 billion, maintaining its decision to wind up the program at the end of the current year. The base rate was maintained at between 0% and 0.25%, and the Committee signaled that this level would be preserved. The FED estimates GDP growth in 2014 between 2.1% and 2.3%. Europe The first-quarter Eurozone numbers continued pointing to a gradual economic recovery. GDP in the region edged up by 0.2% over 4Q13, very close to the 0.3% recorded in the latter quarter. Hungary and Poland recorded the biggest growth, with 1.1% each, while the Netherlands recorded the biggest decline (-1.4%). The European Central Bank (ECB) expects growth of 1.0% in 2014 and 1.7% in 2015. Manufacturing PMI fell from 53.1 points in March to 51.8 points in June, while the quarterly average declined from 53.4 to 52.4 points between 1Q14 and 2Q14. In the 12 months through June 2014, Eurozone inflation came to 0.5%, below the long-term target of 2% established by the ECB. As a result, the ECB has been adopting an expansionist monetary policy, reducing the banks’ overnight deposit rates and strengthening prospects of low interest rates for a lengthy period of time. Although the job market has shown some signs of improvement, Eurozone unemployment remained flat at 11.6% in May, still high. In the UK, preliminary estimates point to GDP growth of 0.8% in 2Q14, identical to the 1Q14 figure, pushed by the service sector which recorded period growth of 1.0%. Industrial output increased by 3.7% in the 12 months through May, while manufacturing PMI reached 57.5 points in June, indicating expansion over the last 16 months. Annualized inflation came to 1.9% in June, higher than the 1.5% recorded in May. According to the British Treasury, the consensus of estimates points to GDP growth of 3.0% in 2014. Asia Reacting to signs of a slowdown at the beginning of the year, the Chinese government implemented a series of new measures to stimulate the economy and recent indicators suggest that they have been effective. Preliminary 2Q14 figures from the National Bureau of Statistics point to Chinese GDP growth of 7.5% over the same period last year and 2% over the previous quarter. Industrial production moved up by 8.8% in June over the same month the year before. After reaching its 48.0 points in March, the lowest level of the year, m anufacturing PMI, disclosed by HSBC, began to improve as of April and closed June at 5 0.7 points, the first expansion since December 2013. 2 On the other hand, first-half investments in fixed assets grew by 17.3%, slightly less than the 17.6% recorded in 1Q14. Given this scenario, the government maintained its 2014 GDP growth target at 7.5%. The economic indicators in Japan point to an upturn in activity, even it is only a temporary one. Expectations of an increase in value added tax from 5% to 8% in April helped push up household consumption, which grew by 9.2% in the first quarter, resulting in annualized GDP growth of 6.7% in the same period, versus 0.3% in 4Q13. Compound PMI reached 51.5 points in June, above the 49.9 points recorded in May, signaling an improvement in business conditions for the first time since February. Unemployment recorded 3.5% in May, the lowest rate since July 2007. The Bank of Japan expects inflation to reach 1.25% p.a. in the midterm and 2% p.a. in the long term and is projecting GDP growth of 1.0% in 2014. Brazil May’s seasonally-adjusted Central Bank Economic Activity Index ( IBC-Br), used as a reference for GDP, fell by 0.18% in May over April after remaining flat since the beginning of the year. In the last 12 months, however, the IBC-Br moved up by 1.95%. The Central Bank’s FOCUS report expects GDP growth of 0.90% in 2014 and 1.5% in 2015. Inflation recorded by the IPCA consumer price index recorded 0.4% in June, giving 3.75% for the first half and 6.52% in the previous 12 months, exceeding the 6.5% ceiling of the annual inflationary target. The FOCUS report expects 2014 inflation of 6.41%, with a Selic base rate of 11.0% at year-end. Given this scenario, and despite high inflation, the Central Bank’s Monetary Policy Committee (COPOM) interrupted the series of hikes in the Selic, maintaining it at 11.0% p.a. at its last two meetings. Industrial output in May fell by 0.6% over April and 3.2% over the same month last year, giving a decline of 1.6% in the first five months. Most of the downward pressure in May came from consumer durables production, which fell by 3.6%. On the foreign exchange front, the Brazilian real appreciated by 2.7% against the U.S. dollar in 2Q14, closing June at R$2.2025, reflecting higher market liquidity and the difference between real domestic and international interest rates. Macroeconomic Projections 2014 2015 IPCA (%) 6.41 6.21 Commercial dollar (final) – R$ 2.35 2.50 SELIC (final - %) 11.00 12.00 GDP (%) 0.90 1.50 Industrial Production (%) -1.15 1.70 Source: FOCUS BACEN Base: July 25, 2014 3 Net Revenue CSN posted consolidated net revenue of R$4,052 million in 2Q14, in line with the R$4,060 million recorded in 2Q13, and 7% down on the R$4,371 million reported in 1Q14, basically due to the reduction in revenue from steel and mining operations. Cost of Goods Sold (COGS) COGS totaled R$2,747 million in 2Q14, 9% down on the R$3,020 million posted in 2Q13, basically due to lower COGS from steel operations, partially offset by the upturn in mining COGS. In comparison with the RS3,034 million registered in the previous quarter, COGS also fell by 9%. Selling, General, Administrative and Other Operating Expenses Consolidated SG&A expenses totaled R$358 million in 2Q14, 6% less than the R$380 million reported in 2Q13, chiefly due to the reduction in selling expenses, and 22% up on the R$294 million registered in the previous quarter, essentially due to higher freight and administrative expenses. Other Operating Revenue/Expenses totaled R$31 million in 2Q14, versus R$145 million in 2Q13 and R$177 million in 1Q14, mainly due to the reversal of provisions. EBITDA The Company uses Adjusted EBITDA to measure the segments' performance and operating cash flow capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue (expenses), plus the proportional EBITDA of the jointly-owned subsidiaries, Namisa, MRS Logística and CBSI. Second-quarter adjusted EBITDA amounted to R$1,303 million, 19% up on the R$1,095 million posted in 2Q13, basically due to the contribution from steel and mining operations, accompanied by an EBITDA margin of 30%, up by 6 p.p. In comparison with 1Q14, adjusted EBITDA fell by 9%, chiefly influenced by the mining segment result, partially offset by the increase in EBITDA from steel, while the adjusted EBITDA margin remained at 30%. Financial Result and Net Debt In 2Q14, CSN’s consolidated net financial result was negative by R$815 million, mainly due to the following factors: · Interest on loans and financing totaling R$691 million; · Expenses of R$40 million with the monetary restatement of tax payment installments; · Other financial expenses totaling R$76 million; · Monetary and foreign exchange variations amounting to R$61 million; These negative effects were partially offset by consolidated financial revenue of R$53 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the impact from the partial spin-off of Transnordestina Logística S/A. 4 On June 30, 2014, the Company’s gross debt totaled R$28.6 billion, almost identical to the figure on March 31, 2014, while net debt amounted to R$16.7 billion, R$900 million more than at the close of 1Q14. On the other hand, the net debt/EBITDA ratio based on LTM adjusted EBITDA closed the second quarter at 2.71x, virtually flat over the 2.66x recorded at the end of the previous quarter. Net debt was impacted by the following factors: · Investments of R$0.6 billion in fixed assets; · A R$0.6 billion effect related to the cost of debt; · A R$0.2 billion increase in working capital; · Disbursements of R$0.4 billion on the share buyback program; · Foreign exchange variation of R$0.1 billion; · Other effects totaling R$0.3 billion; These negative effects were partially offset by 2Q14 EBITDA of R$1.3 billion. Indebtedness (R$ million) and Net Debt /Adjusted EBITDA ratio Equity Result CSN’s equity result was negative by R$67 million in 2Q14, basically due to the result of the jointly-owned subsidiary Namisa. Net Income CSN posted consolidated net income of R$19 million in 2Q14, for the reasons mentioned above. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. The Company has ceased consolidating its interest in Transnordestina Logística S/A, due to the latter’s partial spin-off on December 27, 2013 and the consequent entry into effect of the new shareholders’ agreement. CSN invested R$560 million in 2Q14, R$418 million of which in the parent company. Of this total, R$207 million went to the Casa de Pedra mine and the Port of Itaguaí, R$109 million to increasing cement production capacity, and R$99 million to the steel segment, with scheduled maintenance programs. The remaining R$142 million went to subsidiaries or joint subsidiaries, mostly as follows: ü MRS: R$67 million; ü Sepetiba Tecon: R$22 million. 5 Working Capital Working capital allocated to the Company’s businesses closed 2Q14 at R$2,732 million, R$222 million more than at the end of 1Q14, chiefly due to the increase in inventories and accounts receivable, partially offset by the upturn in the suppliers line. The average supplier payment period increased by six days, the receivables period widened by three days and the average inventory turnover period increased by 11 days. WORKING CAPITAL (R$ MM) 2Q13 1Q14 2Q14 Change 2Q14 x 2Q13 Change 2Q14 x 1Q14 Assets Accounts Receivable 47 95 Inventory (*) Advances to Taxes 25 89 95 31 Liabilities Suppliers Salaries and Social Contribution 13 22 Taxes Payable Advances from Clients 36 30 31 1 Working Capital TURNOVER RATIO Average Periods 2Q13 1Q14 2Q14 Change 2Q14 x 2Q13 Change 2Q14 x 1Q14 Receivables 32 28 31 3 Supplier Payment 48 33 39 6 Inventory Turnover 71 72 83 12 11 Cash Conversion Cycle 55 67 75 20 8 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Usina Presidente Vargas Casa de Pedra Railways Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - FTL LLC ERSA - TLSA Lusosider Port: Prada (Distribuição e - Sepetiba Tecon Embalagens) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the full consolidation of FTL. 6 Net revenue by segment (R$ million) Adjusted EBITDA by segment (R$ million) 7 Result by segment R$ million 2Q14 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 47 87 Domestic Market 2,185 82 47 226 87 113 (211) 2,529 Foreign Market 657 1,035 - (169) 1,523 Cost of Goods Sold (2,083) (740) (31) (156) (49) (72) 385 (2,747) Gross Profit 16 70 38 42 5 Selling, General and Administrative Expenses (168) (20) (0) (21) (5) (17) (126) (358) Depreciation 202 85 2 39 4 9 (45) 296 Proportional EBITDA of Jointly Controlled Companies 58 58 Adjusted EBITDA 18 87 37 34 R$ million 2Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 43 53 Domestic Market 2,488 68 43 263 53 105 (238) 2,782 Foreign Market 659 916 - (297) 1,278 Cost of Goods Sold (2,527) (601) (22) (178) (34) (70) 411 (3,020) Gross Profit 21 85 20 35 Selling, General and Administrative Expenses (180) (37) (5) (24) (5) (19) (110) (380) Depreciation 179 53 2 36 4 8 (18) 264 EBITDA proporcional de controladas em conjunto 171 171 Adjusted EBITDA 18 97 19 24 Steel Scenario According to the World Steel Association (WSA), global crude steel production totaled 821 million tonnes in the first half of 2014, 2.5% higher than in 2H13, with China, responsible for 411 million tonnes, recording growth of 3.0%. Global capacity use reached 78% in June, 1 p.p. down on March, which was the highest monthly figure of the year so far. The WSA expects global apparent steel consumption to grow by 3.1% in 2014, with apparent consumption in China moving up by 3%. According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 16.7 million tonnes in 1H14, 1.5% down on 1H13, while rolled flat output totaled 7.0 million tonnes, down by 6.3%. Apparent domestic flat steel consumption amounted to 6.2 million tonnes in the first half, 1.4% more than in 1H13, while domestic sales fell by 4.3% to 5.8 million tonnes. On the other hand, flat steel imports climbed by 45.6% to 1.1 million tonnes in the 1H14, while exports fell by 26.5% to 0.7 million tonnes. The IABr estimates domestic sales of 23.7 million tonnes in 2014, with apparent consumption of 27.2 million tonnes. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), light vehicle production totaled 1.5 million units in 1H14, 17% down on the same period last year, with sales of 1.6 million units, fell by 7%. The association estimates annual light vehicle production and sales growth of 10% and 5.4%, respectively, over 2013. According to FENABRAVE (the Vehicle Distributors’ Association), the number of vehicles licensed in 1H14 fell by 7.3% year-on-year. The association expects 2014 light vehicle sales to fall by 10.5% over last year. 8 Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), first-half sales of building materials increased by 3.7% year-on-year. The association is maintaining its 2014 sales growth estimate of 4.5%. Home Appliances According to the IBGE (Brazilian Institute of Geography and Statistics), home appliance production fell by 1.6% year-on-year in the first five months of 2014. Distribution According to INDA (the Brazilian Steel Distributors’ Association), domestic flat steel sales by distributors totaled 2.2 million tonnes in 1H14, 3.5% up on 1H13. For 2014 as a whole, the association has revised its sales growth estimate to 1%. First-half purchases by the associated network came to 2.1 million tonnes, 7.4% less than in the same period last year. On the other hand, inventories closed June at 1.06 million tonnes, representing 3.3 months of sales. Sales Volume In 2Q14, CSN’s steel sales totaled 1.26 million tonnes. Of this total, 73% went to the domestic market, 25% were sold by overseas subsidiaries and 2% went to exports. Domestic Sales Volume Domestic steel sales totaled 918,000 tonnes in 2Q14, 9% less than in 1Q14, basically due to the reduced pace of economic activity, impacted by the lower number of business days in the quarter. Foreign Sales Volume Foreign sales amounted to 345,000 tonnes in 2Q14, 8% less than in the previous quarter. Of this total, the overseas subsidiaries sold 321,000 tonnes, 184,000 of which by SWT. Direct exports came to 24,000 tonnes. Prices Net revenue per tonne averaged R$2,214 in 2Q14, in line with 1Q14. Net Revenue Net revenue from steel operations totaled R$2,843 million in 2Q14, 9% down on the R$3,127 million recorded in 1Q14, essentially due to the reduction in sales volume. Cost of Goods Sold (COGS) Steel segment COGS came to R$2,083 million in 2Q14, 13% down on the previous quarter, basically due to lower production costs and sales volume. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$793 million in 2Q14, 4% up on the R$761 million recorded in 1Q14, essentially due to the reduction in COGS and the highest quarterly figure since 3Q10. The adjusted EBITDA margin came to 28%, 4 p.p. up on 1Q14. Production The Presidente Vargas Steelworks (UPV) produced 1.1 million tonnes of crude steel in 2Q14, 2% more than in 1Q14, while slab purchases from third parties remained in line with 1Q14. Second-quarter rolled steel output totaled 1.1 million tonnes, 4% up on the quarter before. 9 Production (in thousand t) 1Q14 2Q14 First Six Months of Change 1H13 1H14 2Q14 x 1Q14 1H14 x 1H13 Crude Steel (P. Vargas Mill) 1,098 1,120 2,204 2,217 2% 1% Purchased Slabs from Third Parties 102 103 283 204 1% -28% Total Crude Steel 2% -3% Total Rolled Products 4% -6% Production Costs (Parent Company) In 2Q14, the Presidente Vargas Steelworks’ total production costs came to R$1,643 million, 1% down on 1Q14, chiefly due to the reduced consumption of coke acquired from third parties and lower coal costs. Mining Scenario In 2Q14, seaborne iron ore prices were negatively impacted by increased supply, chiefly fueled by Australian exporters. In regard to Chinese demand, the increased credit restrictions, the reduced pace of investments and the high level of iron ore stocks in the ports also contributed to the price slide. In this scenario, the Platts Fe62% CFR China index averaged US$102.60/dmt in 2Q14, 14.8% down on the 1Q14 average. The iron ore quality premium varied between US$2.10/dmt and US$1.70/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$20.31/wmt, 9% less than the previous quarter’s average. Brazil exported 80 million tonnes of iron ore in the second quarter, 12% up on 1Q14 . Iron ore sales In 2Q14, sales of finished iron ore products totaled 7.2 million tonnes, 20% up on the 6.0 million tonnes sold in 2Q13 and 13% up on the 6.4 million tonnes recorded in the previous quarter. Of this total, 2.4 million tonnes were sold by Namisa
